In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-19-00178-CV
      ___________________________

MAURICE ANTONIO SURGESON, Appellant

                       V.

           ERIKA PENA, Appellee




   On Appeal from the 360th District Court
           Tarrant County, Texas
       Trial Court No. 360-659745-19


Before Bassel, J.; Sudderth, C.J.; and Womack, J.
      Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On May 28, 2019, and June 10, 2019, we notified appellant, in accordance with

rule of appellate procedure 42.3(c), that we would dismiss this appeal unless appellant

paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellant has not done so.

See Tex. R. App. P. 5, 12.1(b).

       Because appellant has not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015, 1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: July 3, 2019




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).

                                           2